THEATTO@NEY        GENERAL
                            Ol?+rExAS
                                     AUSTXN        ~~,'T-EzxAs
PRICEDANIEL
ATTOIINEYGENERAL



                                         Jule $1, 1949

            Eon, Sam Lee                     Opinion Rio, V-841.
            Coumty Attorney
            Brasoria County                  Re:    Authority oi Commleeionerr~
            Angleton, Texas                         Court to meats a drainage
                                                    district     in a   conservation
                                                    and   reclamation      dietriot,
            Dear Sir:
                       We refer to your letter                   in whlah yew lwb%t
            the ro11onin.g queetion:
                          Y!he Commlsrlomors~ Court of Bra-
                   zorla County, Texas, has entertainsd     a
                   petftim    presented to It pursuant to the
                   mithority   granted in Articles  809'7 and
                   809l'& R.C.S, for the purpose of creating
                   a drainage aletriat   in a portion of Bra-
                   aerir Oounty,
                          *Rra+oria County ia a part Of the
                   Bratos River Conservation and Realemetlon
                   District.     The whole of Braeoria County,
                   Including the proposed area out of which
                   it is desired to create a drainage die-
                   trlct,    is a part of the Brazes River Con-
                   aemation Qnd Reolamatlon Dietrlct.         Thie
                   diatriet    WLS areated by the Leglelature    oi
                   the Stats o? Texae by the Aotm of 1929,
                   4Irt Lsgislatu~e, Seaond called     aesbion,
                   amwnad atid the text of the law $8 round
                   ls&footwate      under Section 2 of Artio&e
                               m The A,ot*(~ama+4             IrJtfkaM&ad
                   uglrSatur0    $9 Its first call&  S*m3lon,
                   Page  a9 ahapter 5.0s the Cfeneral *ad Spw
                   aial Seaslori La%r, @nd the lm& ,oS the
                   mehdunt    i,s fc&& in the Rwisbi CM1
                   Statutes in the poaket part, lstiola   8'1971,
                   Seotlon 5,
                               "Therefore,     my question       to you is as
                    r0ii0r4:
         Eon, Sam Lae           -    Page 2       (V-841)


                      “Does the Commtesionorb~ Court of
                 Braaorla County, undar Article 8182 and
                 8103, have the power to form a new drain-
                 agr    district         out    of     a part         of    the    terrl-
                 tory     lomted in Braaoria County rhero
                 tho~(b is nc present uaa mirtinq drainage
                 dl8triot   and reolmtlen      dlbtriot,  In the
I.   .           4vbnt ,that all af Bra34ria County is a
                 part of the BraPros River Comarvatfon        and
                 Reclamation District      aa pwvlded by Bea-
                 tloa 5, Title 128, chapter 8, R.C,S, .shom
                 a4 rootnate   Mder    Article  81971, B.c.s.w
                      ‘your question lnvolv4e the construotion  OS
         Aoti    1945, 40th Leglrlature,   pago 186, Chaptqr 143,
         whfoh i4       4140        Seotionn     l-8     of Article               8193-l    of   V4r-
         non’s    Civil     Statutes.            Ths caption                or th4 Act       readst
                          "An Act to provide  the abolition   for
                 4f    araiw4                  00untle8
                                        districts        inin   all
                 tnlr Stat0 whom cl3019 rhallh4vr     been
                 ar4et.d OF may heraaftor be amat4d by the
                 kgirlnture,             ar    under     it4      lihOrity,            a
                 il4.d     e4ntrol distrlot    or aonsenation        4r
                 realemotion      aiatrict   compoa4d of 4ll er a
                 portion of the territory         of suoh counties,
                 pursuant to the provlslone         pna   under auth-
                 ority of Section 59 of Article           XVI of the
                 Constitution,      rhoso territory      Includes such
                 drainage dlstrlate;        providing for the pag-
                 rent of the outatanalng bonded and other
                 lndebtednbsees       of such districts;       author-
                 Ising and requiring actiona by the Commln-
                 siolasrsf    court; providing     ror   eleatlons,
                 for the paymnt of.outstandlng            bonaoa and
                 other indebtedness,        for the l4vy and col-
                 lection     of taxes; and dealarlng an emer-
                 gent y e‘I (Esnphasls added throughout)
                    The subject                  in the caption la the abolition
         of drainage districts                   on all counties where there have
         been or may hereafter                  be created by the Legislature    or
         under Its authority,                  flood control,   conservation  or
         reolamation dietriots.                    Prohibiting  the creation  of new
         drainage dietricts    is               not mentioned in the caption,
                          Article        8193-1,        Section            1 reads:
HO%    Sam lie46 - Page 3      (V-841)


            ‘Ia all counties in Texas, where there
       ahall have been oreated, or ahall here&top
       be Oreated. , II a flood control diatriet;
       or conaervatlon  ana  Ceolamation aiatriot,
                                                              -
                                  retofore    beea organie-
      ed unaer the authority of and pursuant to
      the provisions      of Chapter 7, Zltle 128, Re-
      vised CIvIl Statutes,        1925, &rtIcles       8097,
      et seq.,     which lib wholly wItsin the boun-
      daries    of such flood control district,           or
      oonaervatlon and reclamation           district,    such
      drainage districts        may be abolished       in the
      manner    provided   by this Act; and when ao
      abolished,     no auoh drainage district          shall
      thereafter     be organized which shall inoluae
      within its boundaries any portion of any
      territory     theretofore    incorporated      within
      the boundaries of suah flood control dia-
      t;:E;igr     conservation    and   realamation aia-

              s&ion     2 provides-that-upon        pet+tion of reel-
dent taxpaying voqere 111baon arainage dietriot                 praying
that .an . election
           .          be
                      .   ordered
                             _-_      for   the
                                              -_ prpoae
                                                   _.      of  detemin-
 ing wnewer or not sum aras.nags Qiatrlct                or districts
had.% OUtatandina bond indebtedness be abollahed.                    the
Gomaibioners~       Coiirt ahall order an election          to be liiia
within the flood control or conae,rvatIon aha reclamation
4% triot for the purpose of a t rmI in                 h th            t
ii&im      inage dietriot      oti dia&&ts”ah%~          te $i~lPie~~d
nnd the outstanding bonded and other indebtedness                  ehall
be amumed by auoh flood control or conservation                   and rec-
1aPution dlatrlct       within the boundaries of which &uch
3Setrlcts     11     Then follows provisiona          for posting or
ptiblfohlng n&ct,s       of election      In the county where such
Uettriets     bre situated.       Ho provision     is made for an
lle@tiea in anr ether County in the flood control or con-
lervatian andreclamation           district.
            Se&ion 3 providee that the CommIaeIoners~
Court may abolish drainage dlatrlcta     hav.ing no bonded in-
dobteduosa after notiw    and that all prapertg of the
,iWaiaage Uhtrlot   ahakl pa** into oontrol     mf the flood
control er conaemation    and reolwtlon      district,    When
the Court act&, all of tbo propert      of the drainage dls-
trlet prcrsss to the flood oontrol   or waaervatlon     and
reslamation dlrtriet*
                                                                       .
                                                                              :,




Hop. San Lee - Page 4         W-641)


             Section 4 provlaee that the eleotlons     pro-
vialed for in Section 2 shall be held In the flood
oontrol or oonaervation and reolamatlon dlatriet        and
that only qualified     voterr who own taxable property
In the flood oontrol em oonsenatlon        and reolamation
distriotr    Ma   who have rmaered   it for taxation #hall
be qualified     to vote in rush eleotion   and they ahall
vote In the’ sleetion    preolnot of their reridenos.
             Section 6 provides for return8 of the eleo-
tlon to the Danai8rlonerr~ Court, deoLarlng the re-
milt of the election,      an&levy of tam8 to pay drain-
age district     indebtedness.   Clearly, au& an eleotion
may only be held In the oounty In whiob the Ommirrion-
lr8’ Court war authorized      to not.
                Section 7 provide8       that    upon the effeotivr
date    of much election    all of       the    property of the draln-
age    district    shall pass into       the    control and Jurladlo-
tlon    of the officers    of the      flood     oontrol or oonaerva-
tlon    ana reclamation    dirtrict.
              Sootion   8 roabs
               NAfter  the abolltlon    of ruch drainage
        districts,    as hereinabove provided, no oth-
        er drainage dintriots      shall be oreate
        rlthln the boundarlee of the flood control
        diatriot.or    oonservation   and reolamatlon
        district e The pr6vZslons of this law’shall
        oontrol in the oountles to which it applied
        over the provision8      of any other laws auth-
        orMIng or regulating       drainage districts.
        Aeta 1945, 49th Leg., p. 186, oh+ 14Sait
             We are of the opinion that Article   8193-l
applies    only to the abolitioa  of draiaage dlrtriotr    in
fi00a   control or oonservation   and reclamation  aimi0t8
oompo~sd of all or a portion of the territory       of oaPb
oount and does not prohibit      the creation of drafnagb’
ai#tr 1 cts in such flood control or conservation     and
reolmaation districts    whloh are oompoaed of more than
one county; or whloh does not embrace territory       of a
drainage die~triot whloh ham been abolished.
             A large number of countlelr            and parts      of coun-
ties    are oontalned In the doecrlptlon             of   Brazes    River
Bon. Sam Lee - Page 5      (V-841)


Conservatfon and Reclamation DIstrIat,        (Acts,   1929,
Forty-first   Legislature,   se00nd caned     sea8lon,    page
22, Chapter 13# as amended In Acta,       19310 Fortg-eeo-
and Legislature,     First Called Session, page Bu Chap-
ter 5, Seotlon 1) and we assume that no fi00a con-
trol district    0mp0taa   of Brasorla County OP a por-
tion of it has been created, by reason of which Sra-
eorla County ia not wlthin      the ~ovIsIons     of Article
8193-l of Vernon’8 Civil Statutes,
           AS It appears In Subsection    (d) of Section
9 in Vernon's Civil Statutes,    Volume 21, page 539,
the law under which Brazoria County Conservation and
Reolsmation District    exists and operates,    the crea-
tion of dlatrlcts    such as Drainage Dfstrlcts,    wIthIn
said Brazorla County are expressly authorized,         It
reads:
            g(a)    It Is, however, further   pro-
     vided that If the eleotors       of any defined
     area within this district       desire they may
     become a Water Control and Improvement DIs-
     trict for the purpose of Independently pro-
     viding,     operating,  ana maintaineng improve-
     menta designed peculiarly       to aerpe such de-
     fined area-       such contained defined area
     may be so constituted       under the appliuable




      operation thereof shall be constructed    and
      operated In such manner as will conform to
      thie district  plan to the greatest  practl-
      cable degree,    (As amended Acts 1935, 44th
      Leg., pe 56, oh, 19, sec. 4),"



            Article  8193-1, V.C.S, provides only
      for abolishing   drainage districts     situated
      wit&In the boundaries of flood control or
      conservation   and reclamation   districts    com-
      posed of all or a portion of the temitoq
’   .   .   :